DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the flap wheel, 	abrasive detection and supply device, laser measurement system, offline programming software, electronic control system, central control system, and controller of the robot must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 8, June, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The replacement of the term “thousand impeller” with the term “flap wheel” and replacement of the term “abrasive detection and access device” with “abrasive detection and supply device”.
Applicant is required to cancel the new matter in the reply to this Office Action.

35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: 
“And the tools for each procedure such as rough grinding, fine grinding and surface treating can be automatically replaced, without manual intervention, the safety and working efficiency of the system is improved. The tools required for various surface treating operation such as rough grinding, fine grinding and surface treating is placed according to regulations, so that the robot 3 can automatically replace the tools for each procedure without manual intervention, the safety and working efficiency of the system is improved.”
“Blades of flap wheel can adapted to the local deformation of the plate during the grinding, with good conformal performance, and the minimum amount of thinning can be guaranteed. The system also includes an abrasive detection and supply device, the using condition of the abrasive is periodically monitored for timely replenishment.”
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.

Claim Objections
Claims 1, 3, 4, and 6 are objected to because of the following informalities:  
claim 1: "comprising following steps" ––comprising the following steps––
"a laser measurement system scanning a contour of the vehicle body" should be ––scanning a contour of the vehicle body with a laser measurement system––
"uploading a position data measured" is grammatically improper as data is a plural. Consider ––uploading position data––.

claim 3: "the central control system performs an online planning of a surface treating processing parameter and the surface treating path through a control algorithm, each vehicle bodies are respectively matched with optimal parameters" is grammatically improper. 

claim 4: "robots on the two sides performs the grinding and surface treating operation on a corresponding side wall of the vehicle body" is grammatically improper

claim 6: "controls other running programs; the robot, wherein the controller of the robot" is grammatically improper.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "an offline programming software," "laser measurement system," "central control system," "surface treating device," and "electronic control system" in claims 1-10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The original disclosure appeared to be a machine translation and used the terms “thousand impeller” and “abrasive detection and access device” Applicant has amended the application in an effort to clarify the meaning of those terms, but the original disclosure did not provide sufficient description of the structure of each element to support the amended terms. An impeller is generally understood in the art to be structure related to pumping a fluid, which is very different than a flap wheel, which is an abrasive tool comprising flexible abrasive bodies. Similarly, “access” is not synonymous with “supply”. Because the original disclosure does not support the claimed limitations, they do not comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 contains the limitation of a step of "comparing with a three-dimensional model of the vehicle body pre-stored in the central control system for calibration." It would not have been obvious to a person of ordinary skill what exactly is being compared with the three-dimensional model.
Claim 1 recites the limitation "calculation results" in step 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "each vehicle bodies" in line 5.  There is insufficient antecedent basis for this limitation in the claim, as only one body has been introduced.
The term “Optimal parameters” in claim 3 is a relative term which renders the claim indefinite. The term “optimal” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Optimization requires the presence of constraints (e.g. processing speed, precision, accuracy, etc.) but the disclosure does not provide adequate guidance to inform a person having ordinary skill in the art as to what the optimal parameters might be.
Regarding claim 6, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim limitation “an offline programming software” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Software does not, as generally understood in the art, have any physical structure, and the claim does not explain how the software plays a structural role. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 2-5 and 7-10 depend from a rejected claim, do not resolve the problem of indefiniteness, and are likewise rejected.
Claims 1-10 will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lawrence et al. (US 9796089, "Lawrence") in view of Lu et al. (CN 104842242, "Lu").
Regarding claim 1, a surface treating process of an automated surface treating system for a side wall of a vehicle, comprising following steps: 
S1, after a vehicle body enters a surface treating stand, automatically starting the system, 
a laser measurement system (LIDAR sensor, see Lawrence col. 6 lines 60-62) scanning a contour of the vehicle body (a surface scan of a three-dimensional object, see Lawrence claim 1), 
determining precise positions of the vehicle body, 
uploading a position data measured to a central control system for calculation, 
comparing with a three-dimensional model of the vehicle body pre-stored in the central control system for calibration ("generating a surface model from said base model by performing a surface scan of said three-dimensional object and augmenting said base model with range data and surface property data obtained from said scan", see Lawrence claim 1), and 
generating a surface treating path precisely ("planning a temporal sequence of states of said robotic manipulator to maximize processing of said surface of said three-dimensional object" see Lawrence claim 1); 
S2, the central control system converting calculation results and the surface treating path into a robot motion command and downloading the robot motion command to a controller of a robot ("planning a temporal sequence of states of said robotic manipulator to maximize processing of said surface of said three-dimensional object" see Lawrence claim 1); 
S3, the robot performing a surface treating operation of the vehicle body by using a surface treating device according to the robot motion command ("placing said robotic manipulator in each state in said sequence of states, and, for each state: scanning said surface of said three-dimensional object before said surface is processed to control or modulate a processing tool connected to said robotic manipulator", see Lawrence claim 1); 
S4, after completion, the vehicle body exiting a workshop or entering into other workshop for a subsequent treatment.
	
Lawrence does not specifically teach that the method is for use on a rail vehicle, that the step of determining precise positions includes identifying the location of a door/window, or the step of the vehicle body exiting a workshop or entering into other workshop for a subsequent treatment after completion.
However, Lawrence does teach the step of marking certain areas on a vehicle body for different treatment by processing (see Lawrence col. 6 lines 10-25). It would have been obvious to a person of ordinary skill in the art at the time of the invention to treat windows as such a specialized area, as they are made of a different material and will require different treatment.
Similarly, although Lawrence does not teach that its surface treatment method is for a rail vehicle, the step of automatically starting the system after a vehicle body enters a surface treating stand, or that the vehicle body exits the workshop after treatment, Lu teaches the concept of applying a surface treatment to a rail vehicle in a system whereby the system begins when the rail vehicle enters the stand and the rail vehicle exits the work area after treatment. 
It would have been obvious to use the method of Lawrence in the specific application of a rail car passing through a workshop as taught by Lu, as doing so represents the use of a known technique (the surface treatment method and apparatus of Lawrence) to a known method (the surface treatment process of Lu) ready for improvement in a way that would have yielded results that were predictable to a person having ordinary skill in the art.

Regarding claim 3, Lawrence in view of Lu teaches the surface treating process of the automated surface treating system for the side wall of the railway vehicle according to claim 1, wherein, in step S1, the central control system performs an online planning of a surface treating processing parameter and the surface treating path through a control algorithm, each vehicle bodies are respectively matched with optimal parameters ("planning a temporal sequence of states of said robotic manipulator to maximize processing of said surface of said three-dimensional object while avoiding a collision between said three-dimensional object and other objects in said work environment; placing said robotic manipulator in each state in said sequence of states, and, for each state: scanning said surface of said three-dimensional object before said surface is processed to control or modulate a processing tool connected to said robotic manipulator; processing said surface with said processing tool" see Lawrence claim 1).

Regarding claim 4, Lawrence in view of Lu teaches the surface treating process of the automated surface treating system for the side wall of the railway vehicle according to claim 1, wherein, the robot is only arranged on one side of the vehicle body, 
in step S3, the robot performs a grinding and the surface treating operation on a side of the vehicle body, 
after completion, sides of the vehicle body on a first stand and a second stand are interchanged, the robot performs the grinding and surface treating operation on an other side of the vehicle body; 
or, two sides of the vehicle body are both provided with the robot, in step S3, robots on the two sides performs the grinding and surface treating operation on a corresponding side wall of the vehicle body (Lu teaches that the surface treatment includes a grinding process and two-sided grinding).

Regarding claim 5, Lawrence in view of Lu teaches the surface treating process of the automated surface treating system for the side wall of the railway vehicle according to claim 1, wherein, the surface treating operation in step S3 includes a rough grinding procedure, a fine grinding procedure and a surface treating procedure, tools for each procedure are manipulated by the robot and can be automatically replaced (Lu teaches coarse grinding, fine grinding, "wire drawing," and replacement of tools.).

Regarding claim 6, Lawrence teaches an automated surface treating system capable of treating a side wall of a railway vehicle, comprising 
a central control system (computer running software, see Lawrence claim 25), 
a robot (Robot manipulators, see Lawrence claim 25), 
a surface treating device (surface processing tool, see Lawrence claim 25), 
a laser measurement system (LIDAR sensor, see Lawrence col. 6 lines 60-62), 
an offline programming software (computer running software, see Lawrence claim 25) and 
an electronic control system (part of the aforementioned robotic manipulators which allows them to be controlled by the software, see Lawrence claim 25), 
wherein, the laser measurement system scans a contour of a vehicle body, determines precise positions of the vehicle body and uploads a measured position data to the central control system; the central control system, provided with the offline programming software, calculates the measured position data, generates a surface treating path precisely, converts the surface treating path into a robot motion command and downloads a robot motion command into a controller of the robot, and controls other running programs (see the above rejection of claim 1 for specific citations); the robot, wherein the controller of the robot receives the robot motion command from the central control system, and the robot controls the surface treating device to perform the surface treating operation on the vehicle body; the electronic control system adjusts processing parameters such as feed speed, pressure, rotation speed in real time (see the above rejection of claim 1 for specific citations); 
Lawrence does not specifically teach that the system is for use on a rail vehicle or that the measurement system determines the location of a door/window.
However, Lawrence does teach the step of marking certain areas on a vehicle body for different treatment by processing (see Lawrence col. 6 lines 10-25). It would have been obvious to a person of ordinary skill in the art at the time of the invention to treat windows as such a specialized area, as they are made of a different material and will require different treatment.
Lawrence does not teach a guide rail or that the guide rail is a vehicle body running railway. 
However, Lu teaches the concept of applying a surface treatment to a rail vehicle in a system whereby the system includes a vehicle body running railway as a guide rail.
It would have been obvious to use the method of Lawrence in the specific application of a rail car passing through a workshop as taught by Lu, as doing so represents the use of a known technique (the surface treatment method and apparatus of Lawrence) to a known method (the surface treatment process of Lu) ready for improvement in a way that would have yielded results that were predictable to a person having ordinary skill in the art.

Regarding claim 7, Lawrence in view of Lu teaches the automated surface treating system for the side wall of the railway vehicle according to claim 6, wherein, the laser measurement device is arranged on an arm of the robot (sensor mounted on end effector of robot arm, see Lawrence fig. 3 and col. 6 line 60 - col. 7 line 7).

Regarding claim 8, Lawrence in view of Lu teaches the automated surface treating system for the side wall of the railway vehicle according to claim 6, wherein, the surface treating device includes a grinding tool to perform a grinding operation (Lu teaches that the surface treatment includes a grinding device, it would have been obvious to a person having ordinary skill to replace the surface treatment tool of Lawrence with a grinding device as taught by Lu, as doing so represents the simple substitution of one known element for another with predictable results).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lawrence and Lu as applied to claim 1 above, and further as evidenced by ASTM A380-061.
Regarding claim 2, Lawrence in view of Lu teaches the surface treating process of the automated surface treating system for the side wall of the railway vehicle according to claim 1, but does not teach that it further comprises a passivation operation, wherein, after the surface treating operation is completed, the vehicle body is directly pushed into a passivation workshop for the subsequent treatment.
However, Examiner takes official notice that the addition of a passivation step to surface treatment processes is well known in the art, as evidenced by ASTM A380-06, and the inclusion of a passivation operation directly after surface treating would have been obvious to a person having ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Detrick (US 10266155), Elie et al. (US 10173647), Yoshihara et al. (US 9266211), Wanner et al. (US 5833762), Wanner et al. (US 5769954), Falls (US 5076202), Becroft et al. (US PGPub 2015/0375390), Eriksen et al. (US PGPub 2013/0178134), Takida et al. (US PGPub 2008/0229531), Klumpp et al. (DE 4238518), Harbord et al. (DE 102015010889), Arriens et al. (DE 102014112123), Lu et al. (CN 204673414), Lu et al. (CN 104875093), Ding et al. (CN 104858748), Nam et al. (KR 101421159), Seo (KR 20130074670), (DE 202013101858), Ide et al. (JP 2013022720), Liu (CN 202479244), Abba et al. (EP 2243672), (DE 202008000993), Christ (EP 1795409), Tanimoto et al. (JP 2006035307), Katsaros et al. (DE 10340121), Kang (KR 100256537), Park et al. (KR 100247140), and Siegrist et al. (DE 19730886) teach relevant elements of surface treating systems and methods.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.Z./               Examiner, Art Unit 3723                                                                                                                                                                                         




/JOSEPH J HAIL/               Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 ASTM Standard A380-06, 2013, "Standard Practice for Cleaning, Descaling, and Passivation of Stainless Steel Parts, Equipment, and Systems," ASTM International, DOI 10.1520/A0380-06, <www.astm.org/a0380-06.html>, hereinafter "ASTM A380-06"